 


115 HRES 899 EH: Requesting the Senate to return to the House of Representatives the bill H.R. 4743. 
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 899 
In the House of Representatives, U. S.,

May 16, 2018
 
RESOLUTION 
Requesting the Senate to return to the House of Representatives the bill H.R. 4743.  
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 4743) entitled To amend the Small Business Act to strengthen the Office of Credit Risk Management within the Small Business Administration, and for other purposes..  Karen L. Haas,Clerk. 